COURT OF APPEALS
SANDEE BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                        KEITH E. HOTTLE
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                          CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                     WWW.TXCOURTS.GOV/4THCOA.ASPX                             TELEPHONE
PATRICIA O. ALVAREZ                                                                            (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                                  FACSIMILE NO.
  JUSTICES                                                                                      (210) 335-2762


                                              August 5, 2015


       Anthony Colton                                              Joshua Somers
       Attorney at Law                                             Bexar County Assistant District
       301 Fair Ave.                                               Attorney
       San Antonio, TX 78223-1111                                  101 West Nueva Street
       * DELIVERED VIA E-MAIL *                                    San Antonio, TX 78205
                                                                   * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:    04-15-00027-CR
              Trial Court Case Number:    2012CR9653
              Style:                      Linda Martinez a/k/a Linda Ramirez v. The State of Texas


       Dear Counsel:

               The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Tuesday, September 8, 2015, before a panel consisting of Justice Rebeca C. Martinez,
       Justice Patricia O. Alvarez, and Justice Luz Elena D. Chapa.

                                                         Very truly yours,
                                                         KEITH E. HOTTLE, CLERK

                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853